TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00079-CV



                                  Tiffany Ann Aliano, Appellant

                                                   v.

                                 Joseph William Burks, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
         NO. D-1-FM-13-003836, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION

               Appellant Tiffany Ann Aliano filed her notice of appeal on February 8, 2016. We

notified her that she was required to make a written request and arrangements to pay for the clerk’s

record and the reporter’s record within ten days from his receipt of our letter. The clerk’s record

from the trial court was due to be filed in this Court on March 8.

               On March 28, this Court notified Aliano that no clerk’s record had been filed due to

her failure to pay or make arrangements to pay the fee for preparing the clerk’s record. The Court’s

notice requested that Aliano make arrangements for the clerk’s record and submit a status report

regarding this appeal by April 7. In addition, the notice informed Aliano that her appeal was subject

to dismissal if she did not comply with our instructions. To date, Aliano has not filed a status report

or otherwise responded to this Court’s notice, and the clerk’s record has not been filed.

               If the trial court’s clerk fails to file the clerk’s record due to appellant’s failure to pay

or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court may
dismiss the appeal for want of prosecution unless the appellant was entitled to proceed without

payment of costs. Tex. R. App. P. 37.3(b). In this case, Aliano has not established that she is

entitled to proceed without payment of costs, see Tex. R. App. P. 20.1 (providing procedure for

establishing indigence on appeal), and she has failed to pay or make arrangements to pay the clerk’s

fee for preparing the clerk’s record. We therefore dismiss the appeal for want of prosecution. See

Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed for Want of Prosecution

Filed: May 25, 2016




                                                 2